Back to Form 8-K Exhibit 10.1 FIRST AMENDMENT TO THE CREDIT AGREEMENT This FIRST AMENDMENT TO THE CREDIT AGREEMENT, dated as of July 20, 2012 (this “Amendment”), in respect of and to that certain Credit Agreement, dated as of August 1, 2011 (as amended, modified, restated, amended and restated and/or supplemented from time to time, the “Credit Agreement”), by and among WELLCARE HEALTH PLANS, INC., a corporation formed under the laws of the state of Delaware (the “Parent”) and THE WELLCARE MANAGEMENT GROUP, INC., a corporation formed under the laws of the state of New York (“WMG”, and together with the Parent, the “Borrowers”), the Lenders signatory thereto from time to time (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity, together with its successors and assigns, if any, the “Administrative Agent”). RECITALS: WHEREAS, the Parent has requested that the Administrative Agent and the Lenders agree to certain amendments to the Credit Agreement. WHEREAS, the Administrative Agent and the Lenders are willing to consent to this Amendment pursuant to, and subject to, the terms and conditions set forth herein. NOW, THEREFORE, the parties agree as follows: SECTION 1.
